Note from 3:
Regarding independent claims 1, applicant amended the claim such that the masking comprises opening on the covering layer that form effective cones for allowing electromagnetic waves to radiate through. The amended claim further changes the scope of the claim by no longer requiring the masking device’s covering layer having a color for filtering the electromagnetic waves.
Regarding independent claim 15, the applicant has amended the claim such that the system is now comprised of two separate units each having a fixation device. Wherein the second unit includes at least one masking device connected to a second fixation device and configured to be fasted to the tissue separately and independently of the first unit.
This changes this changes the scope of the claim now requiring a masking device formed that is formed as a covering layer, and the color being and subsequently the masking device being impervious to electromagnetic radiation. This would require further search and consideration.
Note from 12:
Regarding independent claims 1, applicant amended the claim such that the masking comprises opening on the covering layer that form effective cones for allowing electromagnetic waves to radiate through. The amended claim further changes the scope of the claim by no longer requiring the masking device’s covering layer having a color for filtering the electromagnetic waves.
Regarding independent claim 15, the applicant has amended the claim such that the system is now comprised of two separate units each having a fixation device. Wherein the second unit includes at least one masking device connected to a second fixation device and configured to be fasted to the tissue separately and independently of the first unit.
This changes this changes the scope of the claim now requiring a masking device formed that is formed as a covering layer, and the color being and subsequently the masking device being impervious to electromagnetic radiation. This would require further search and consideration.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                         
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792